Exhibit 10.4
 
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
ASSIGNMENT AND ASSUMPTION AGREEMENT made this 22nd day of July, 2011, by and
between CONTINENTAL RESOURCES ACQUISITION SUB, INC., a Florida corporation (the
“Buyer”) and CONTINENTAL RESOURCES GROUP, INC., a Delaware corporation (the
“Seller”).
 
W I T N E S S E T H
 
WHEREAS, pursuant to that certain Asset Purchase Agreement, dated as of the date
hereof by and among Sagrbrush Gold Ltd., a Nevada corporation (the “Company”),
the Buyer and the Seller (the “Purchase Agreement”), the Seller agrees to assign
and transfer to Buyer, and Buyer agrees to purchase, as of the Closing Date, all
right, title and interest of Seller under the Contracts and all rights, title
and interest of Seller being transferred pursuant to Section 2.1(a) of the
Purchase Agreement; and
 
WHEREAS, pursuant to the Purchase Agreement, the Buyer agrees to assume all of
the Assumed Liabilities as of the Closing Date.
 
NOW THEREFORE, in consideration of the premises and in accordance with the
provisions of the Purchase Agreement, and for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
 
SECTION 1.                                Definitions.
 
1.1.           Unless otherwise herein defined all terms used herein shall have
the respective meanings ascribed to them in the Purchase Agreement.
 
1.2.           Words importing singular number shall include the plural number
and vice versa.  The words “herein,” “herewith,” “hereby,” “hereof' and words of
similar import shall refer to this Agreement as a whole, and not any particular
section, provisions or subdivision of this Agreement.
 
SECTION 2.                                Assignment of Interest
 
.
 
Seller hereby assigns and transfers to Buyer all right, title and interest of
Seller under the Contracts and all right, title and interest of Seller being
transferred pursuant to Section 2.1(a) of the Purchase Agreement.
 
SECTION 3.                                Assignment and Assumption of Assumed
Liabilities.
 
3.1.           Seller hereby transfers and assigns to Buyer, all of the Assumed
Liabilities.  Such transfer and assignment is effective as of the date hereof.
 
3.2.           The Buyer hereby absolutely and irrevocably accepts and assumes
to be solely liable and responsible for and to perform, satisfy and discharge
all rights, liabilities and obligations of the Seller arising under or pursuant
to Assumed Liabilities.  Such acceptance, assumption and covenant shall be
effective as of the date hereof.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.3.           The Buyer hereby absolutely and irrevocably accepts and assumes
to be solely liable and responsible for and to pay, perform, discharge and
satisfy when due the Assumed Liabilities.  Such acceptance, assumption and
covenant shall be effective as of the date hereof.
 
SECTION 4.                                Separate Agreement.
 
Notwithstanding any other provisions of this Agreement to the contrary, nothing
contained herein shall in any way supersede, modify, replace, amend, change,
rescind, waive, exceed, expand, enlarge or in any way affect the provisions,
including the warranties, covenants, agreements, conditions, representations or,
in general any of the rights and remedies, and any of the obligations of
Company, Buyer or Seller set forth in the Purchase Agreement nor shall this
agreement expand or enlarge any remedies under the Purchase Agreement.
 
SECTION 5.                                Non-Merger; Miscellaneous.
 
5.1.           The agreements, obligations, assumptions and covenants of the
Buyer and the Seller under the Purchase Agreement are not merged into this
agreement and shall, to the extent provided in the Purchase Agreement, survive
the execution and delivery of this agreement, and the performance of the
consummation of all transactions provided for in the Purchase Agreement.
 
5.2.           This Assignment and Assumption Agreement shall be binding upon
and enforceable against the Buyer, its assigns and successors.
 
5.3.           This Assignment and Assumption Agreement shall be governed by and
construed with in accordance with the internal laws of the State of New York
without giving effect to the conflicts of laws principles thereof.
 
5.4.           This Assignment and Assumption Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original and all of
which, when taken together, shall constitute one and the same instrument.
 
[Signature Page to Follow]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 
 

   CONTINENTAL RESOURCES ACQUISITION SUB, INC.                By:        Barry
Honig      Chief Executive Officer                  CONTINENTAL RESOURCES GROUP,
INC.                By:        Name: Joshua Bleak      Title: President  

 
 
 